Citation Nr: 1116107	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  04-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right testicular disability claimed as a consequence of vena cava rupture due to a laparoscopic ureterolysis secondary to retroperitoneal fibrosis at a VA medical facility on September 8, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied compensation under 38 U.S.C.A. § 1151 for a testicular disability claimed as a consequence of vena cava rupture due to a laparoscopic ureterolysis secondary to retroperitoneal fibrosis at a VA medical facility on September 8, 1998.  The Veteran testified before the Board in December 2002 and March 2009.  The Board remanded the Veteran's claim in April 2003 and in July 2009.


FINDING OF FACT

The Veteran's right testicular disability was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a right testicular disability, claimed as a consequence of vena cava rupture due to a laparoscopic ureterolysis secondary to retroperitoneal fibrosis at a VA medical facility on September 8, 1998, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current testicular disability arose from the rupture of his vena cava as a result of a September 1998 laparoscopic ureterolysis that the Veteran received at a VA medical facility for his retroperitoneal fibrosis.

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation shall be awarded the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

VA medical records dated from January 1998 to May 1998 show that the Veteran was diagnosed with bilateral ureteral obstruction secondary to retroperitoneal fibrosis and acute renal insufficiency.  He underwent cystoscopy with bilateral retrograde pyelograms in January 1998 and also had bilateral double J stents placed in his ureters.  He received a left-sided laparoscopic ureterolysis in February 1998.  In May 1998, a renal scan showed that the Veteran had poor uptake and drainage of the right system when compared with the left side.  There was a severe bend on the upper aspect of the right ureteral stent, and the VA physicians decided to replace the right ureteral stent.  The Veteran consented to right stent exchange and was informed of the risks, which included bleeding, infection, urethral injury, bladder injury, prostate injury, and further complications.  Due to a distal ureteral obstruction, he received a right double J ureteral stent placement and right percutaneous nephrostomy placement.

A September 1998 VA medical record indicated that the Veteran underwent a right laparoscopic ureterolysis for his retroperitoneal fibrosis with ureteral obstruction.  While the surgeons were conducting the right laparoscopic ureterolysis, they noticed a laceration to the inferior vena cava, and a vena cavotomy was performed.  The surgeons repaired the first laceration and then stitched up a second laceration that was most likely caused by traction.  The surgeons noted that the Veteran's vena cava was in a bed of dense retroperitoneal inflammation and that the vena cava itself was relatively friable and noncompliant.  There were two other small lacerations, but it was felt that due to the amount of blood loss that the Veteran had experienced, repairing the vena cava in that setting would be difficult and traitorous for the Veteran.  The surgeons intermittently controlled the lacerations with digital pressure over the hole and proximal and distal control using sponge sticks.  After sterile thumb tac control was unsuccessful, a 60 to 70 percent obliteration of the inferior renal vena cava was created in order to salvage the Veteran since he had spent a period of time without a palpable carotid or radial pulse.  The entire vena cava was stitched up, and the wound was disinfected and irrigated before being closed.  The Veteran was in the intensive care unit post-operatively and remained hemodynamically stable.  He was extubated on post-operative day one and transferred to the floor where he slowly began to tolerate liquid diets without nausea or vomiting.  Once his foley catheter was removed, the Veteran was able to slowly ambulate and urinate without difficulty.  When his hematocrit drifted down to a low of 21.7, he was transfused with two units of blood, to which he showed adequate response.  The Veteran developed subsequent thigh swelling and genital swelling due to the surgical repair of his vena cava, but his vital signs remained stable, and his wound remained clean, dry, and intact.  He maintained thromboembolic disease hose to his lower extremities and used a sequential compression device machine at night.  He was stable for discharge by post-operative day seven.  The Veteran was instructed to elevate his genitalia on two towels and elevate his lower extremities above the level of his heart as much as possible.  He was also encouraged to ambulate, use the sequential compression device machine at night, and wear the thromboembolic disease stockings.

VA medical reports show that the Veteran underwent cystoscopies and right ureteral stent changes in January 1999, April 1999, and July 1999.  There were no complications to those procedures.

On VA examination in December 2001, the Veteran reported that he had developed diminished erections after the September 1998 right laparoscopic ureterolysis.  He complained that in the previous several months after he became separated from his wife, he suffered from diminished and unsustained erections.  Examination of the testicles showed right-sided hyrocele.  The testes were nontender.  

The Veteran testified before the Board at travel board hearings in December 2002 and March 2009.  Testimony revealed that since the vena cava was ruptured following the September 1998 surgery, he had experienced an enlarged right testicle.  He stated that his testicle was the size of an egg and interfered with his general feeling of well-being.  He stated that he was told there was fluid in his testicle following the surgery but that there was nothing that could be done.

A May 2002 VA treatment records shows that the Veteran was establishing care related to his history of retroperitoneal fibrosis.  He had recently had a uterel stent removed.  He reported right testicular discomfort and swelling that was chronic.  

At a September 2003 VA examination, the Veteran reported that since the 1998 surgery, he suffered from erectile dysfunction and was unable to ejaculate.  

On VA examination in November 2003, the Veteran reported that following the vena cava repair, he began to experience swelling in his lower extremities and scrotum.  He had also experienced an increase in his weight.  He was being treated with diuretics and a low sodium diet but without progress.  A February 2003 venogram showed distal IVC thrombosis just above the confluents of the bilateral iliac veins.  An April 2003 CT scan showed atrophy of the right kidney secondary to chronic hydronephrosis.  He wore compression stockings to control swelling in the lower extremities.  The assessment was vena cava thrombosis secondary to vena cava injury during right laproscopic ureterolysis.  
A September 2007 VA treatment record demonstrates the Veteran's diagnoses to include retroperitoneal fibrosis, nonfunctioning asymptomatic right kidney, chronic renal insufficiency stable, erectile dysfunction, and right hydrocele.  

On VA examination in April 2008, examination revealed testicular atrophy on the right.  The examiner opined that the Veteran's erectile dysfunction was most likely secondary to retroperitoneal surgery with denervation of corpora cavernosum.  The Veteran has since been awarded compensation for erectile dysfunction as stemming from the 1998 surgery.

On October 2009 VA examination, the examiner determined that the Veteran's lower extremity vena cava thrombosis and severe venous claudication was due to a technical error during the 1998 laparoscopic ureterolysis. 

In an August 2010 addendum opinion completed by a different examiner, a review of the claims file and previous VA examinations resulted in the determination that due to the deep-seated anatomical nature of the 1998 surgery, both sympathetic and para-sympathatic nerve injuries could have occurred resulting in abnormal ejaculations.  The examiner stated the hydrocele development was considered to be coincidental and not a direct result of the surgeries.  The examiner found there to be no evident carelessness, negligence, lack of proper skill, or error in judgment on the part of VA, but commented that some surgical procedures were more difficult than others and that even with extra care and expertise, unforeseeable events happened. 

In reviewing the evidence of record, the Board concludes that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment with regard to the Veteran's current right testicular disability.  The Board finds that the Veteran's right testicular disability was an unforeseeable, albeit coincidental, consequence of the 1998 surgery.  Although the August 2010 VA examiner found the right testicular disability to be coincidental to the 1998 surgery, and not a direct result of the surgery, that examiner did not completely rule out, and the evidence further suggests, a relationship between the testicular disability and the vena cavus rupture.  Significantly, the medical evidence in this case tends to consistently demonstrate the concurrent and consistent complaints of right testicular hydrocele and erectile dysfunction following the 1998 surgery, shown on each VA examination.  Beginning on discharge from the initial hospitalization, it was noted that the Veteran was suffering from testicular swelling and he was advised to keep his testicles elevated on towels.  From then on, the Veteran has complained of right testicular swelling and such has been found on examination.  The Veteran has provided consistent testimony that he has experienced swelling of the right testes ever since the surgery.  His testimony in that regard is competent, as he is able to state that his right testicle became swollen following the surgery and continued to stay swollen in the intervening years.  The consistency of the testimony and the documentation of the ongoing hydrocele supports the Veteran's credibility in this case with regard to the onset of the testicular disability.  Accordingly, though the testicular disability may have been coincidental to the erectile dysfunction and nerve damage, it certainly has not been ruled out on VA examination as unrelated to the residuals of surgery.  The Board finds that the evidence as a whole demonstrates that the Veteran's hydrocele is a condition that began following the surgery and has not been attributed to any other condition other than the surgery.  Therefore, the probative and persuasive evidence of records demonstrates that the Veteran's right hydrocele was most likely an indirect, unforeseeable residual of the 1998 surgery and was accordingly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA.  

With regard to the Veteran's left testicle, a review of the medical records does not demonstrate that the Veteran has a current left testicular disability.  Nor has the Veteran stated that he suffers from a left testicular disability, but rather swelling in the right testicle.  Accordingly, the Board finds that he does not have a current left testicular disability for which compensation could be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The evidence as a whole shows that the Veteran's right testicular disability was an unforeseen occurrence and is due to his September 1998 right laparoscopic ureterolysis.  The evidence demonstrates that VA exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault to have caused the Veteran's current right testicular disability.  Therefore, resolving reasonable doubt in favor of the Veteran, compensation under 38 U.S.C.A. § 1151 for a right testicular hydrocele is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation for a right testicular disability pursuant to the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


